Mr. Justice Cartwright delivered the opinion of the court: The appeal in this case was prosecuted from a decree of the circuit court of Madison county dismissing appellant’s bill of complaint, wherein he prayed for an injunction against the appellees, the city of Alton and mayor and aldermen of said city, restraining them from appropriating any money of said city to reimburse the Citizens’ National Bank of Alton for cashing grand jury warrants of the city court of Alton of the September term, 1899, or in payment of said warrants, either directly or indirectly. That was the only relief sought, and the facts alleged as grounds for it were, that the board of supervisors of said county had selected grand jurors for said term, but the clerk of said city court, acting on the order of the judge, refused to issue a venire for them; that the clerk issued a venire to the coroner of Madison county, who selected persons to serve as grand jurors under order of the said judge; that the warrants were issued by said clerk to the persons selected by the coroner, and that the sheriff was under no legal disqualification and was ready and will- ' ing to serve process of the court. Neither the bill nor answer raises any question as to ' the validity of a statute or the construction of the constitution. There was no claim at the hearing that the defendants had any right to pay the warrants, and their only defense was that they had no intention of paying them. No question is raised here concerning any statute or the interpretation of any constitutional provision, and the only argument is addressed to the question whether the defendants intended to pay the warrants. So far as appears there is no question in the case which authorizes an appeal to this court. The appeal is dismissed. . 7 ,. . , Appeal dismissed.